NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

NISSIM CORP.,
Appellan.t,

V.

DAVID J. KAPPOS, DIRECTOR, UNITED STATES
PATENT AND TRADEMARK OFFICE,
Appellee,

AND

TIME WARNER, INC., WARNER BROS.
ENTERTAINMENT, INC., WARNER HOME VIDEO,
AND NEW LINE HOME ENTERTAINMENT,

Appellees.

2012-1409
(Reexamination No. 95/000,312) -~

. On appeal from the United States Patent and Trade-

mark Office, Board of Patent Appeals and Interferences.

ON MOTION

ORDER

Upon further consideration of the official caption,

NISSIM CORP. V. KAPPOS

IT Is ORDERED THAT:

The revised official caption is reflected above.

AUG 2 3 2012
Date

ccc Scott A. McKeown, Esq.

Raymond T. Chen, Esq.

David L. Fehrman, Esq.

s25

FoR THE CoURT

/s/ J an Horbaly
J an Horba1y

Clerk

a n
n¥!»'s"a»»z~.ssoa
uaTE\%uFEDERAL C\RCU\T

AUG 23 ZU¥Z
JANHORBALY
CLEHK